IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10317
                         Summary Calendar


MICHAEL E. BEARD,

                                            Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                            Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                           (98-CV-78)
                      --------------------

                         November 4, 1999

Before POLITZ, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant   Michael   E.    Beard   appeals   from   the

judgment of the district court denying his application for habeas

corpus relief under 28 U.S.C. § 2241.      Petitioner was convicted by

a court-martial of committing sodomy with two children in violation

of the Uniform Code of Military Justice, 10 U.S.C. §§ 801-950.        He

was sentenced to a dishonorable discharge, 10 years’ confinement,

and reduction in rank to E-1.     He appealed his conviction and

sentence to the United States Air Force Court of Criminal Appeals,

which affirmed the findings and sentence of the court-martial.        He


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
sought review before the United States Court of Appeals for the

Armed Forces, which denied review without opinion.                United States

v. Beard, 46 M.J. 407 (C.A.A.F. 1997).

     Military court-martial convictions are subject to collateral

review only     if    it   is   asserted      that   the   court-martial   lacked

jurisdiction,    or    substantial        constitutional      rights    have   been

violated, or other exceptional circumstances are present.                  Calley

v. Callaway, 519 F.2d 184, 203 (5th Cir. 1975) (en banc).                      This

court’s review of factual issues is limited to determining whether

the military has fully and fairly considered contested factual

issues.   Calley, 519 F.2d at 203.

     Although couched in terms of a violation of due process,

petitioner’s arguments concerning the sufficiency of the evidence

and his allegation that the victims’ testimony was “tainted” raise

disputed factual issues that were fully and fairly considered by

the military court.        Therefore, the district court properly denied

federal habeas relief.          See id.   Petitioner’s claim of ineffective

assistance of trial counsel presents a mixed question of law and

fact that hinges on resolution of disputed factual issues.                      See

Strickland v. Washington, 466 U.S. 668, 698 (1984).               Because these

issues were fully and fairly considered by the military court, the

district court did not err in denying habeas relief.                   Calley, 519

F.2d at 203.     Petitioner has failed to show any prejudice with

respect   to   his    claim     of   ineffective     assistance   of    appellate

counsel, since the issues that counsel are alleged to have failed

to raise were considered by the military court.                 See Strickland,


                                          2
466 U.S. at 687.     Finally, although petitioner argues that the

military appellate court applied an incorrect standard of review,

at   base   this   argument   amounts   to   a   reassertion   of   his

insufficiency-of-the-evidence argument, and the district court did

not err in denying habeas relief.

AFFIRMED.




                                  3